<£ Wan wis




\7\A u*s. &fl&r class                                i*




                                                     en




ff^iern*-! pnzw nnuf/vf jy^y^ ^y Lat£ i^° U&L-££-
 /type^l ^Ffwm U-ey)h<L'fe<J PUa Jifk a^ A*f4*cheJ


   1fbTS<**i £ ^ fate **c Ar/xll^ &***>'* ^/e n'^
  \Jj,(^i)OlM PecM^JtCp. ®y ^nmcJ^




  ^£t I         fjfja-fojd QrznJy "Zi-y^s. ^?c4/^ c/hder-
          ' /     /*        *   £^f   /   //   /




   ff /Ky
        r
                  4 6( (i




£&Cu-fee)t b^f^Jf^£
  tdcOleqc - PASSPORT                               Wednesday, May 06, 2015,                                   lL


SINIB02/CINIB02         TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                      05/06/1
EQC/LGO6609                   IN-FORMA-PAUPERIS DATA                                              10:09:01

DCJ#: 01942689 SID#: 07519362 LOCATION: LOPEZ                               INDIGENT              DTE:

AME:- BALDITT, KEVIN                             BEGINNING    PERIOD:        11/01/14
'REVIOUS TDCJ NUMBERS:
                         57.08 TOT HOLD AMT                  0.00    3MTH TOT DEP:                                              150      00
IURRENT    BAL:
                        320.00    6MTH AVG BAL            385.39     6MTH AVG           DEP:                                        53   33
iMTH    DEP:
10NTH HIGHEST BALANCE TOTAL DEPOSITS             MONTH    HIGHEST     BALANCE TOTAL DEPOSITS
14/15     259 21           50.00                  01/15        458    83           50.00

13/15          353 26              50.00          12/14        562     41                                50.00

12/15          409 13              50.00          11/14        562     41                               70.00

PROCESS    DATE     HOLD AMOUNT       HOLD DESCRIPTION

                                                                               VERONICA                                 I
                                                                                     CRUZ                               •
                                                                        Notary Public. Slate of Texas J
                                                                            My Commission Expires:                      ^
                                                                                     1/12/2019                          .

                                             \                      Notary Without Bend


STATE OF TEXAS COUNTY OF^^^l__^-
)N THIS THE J^DAY OF OYI Pl^Of h I CERTIFY THAT THIS DOCUMENT IS A TRUE,
:OMPLETE,AND UNALTERED COPY Mflflf BY ME OF INFORMATION CONTAINED IN THE
XJMPUTER DATABASE REGARDING TFffi^OFFENDER'S ACCOUNT. NP SIG:
>F1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                       OR SID NUMBER:




                                                                                                       r-o
                                                                                                       c=>

                                                                                                       O-l
                                                                                                       —M.


                                                                                                   .       •




                                                                                                  """*""
                                                                                                                                -




                                                                                 !                *"
                                                                                                                            •




                                                                                                 rsr
                                                                                                 —_

                                                                                                 ••


                                                                                                 est
                                                                                                 ro                 •
                                                             J




         in
         oo   -
                  .                                          <
         Is
         X

                      1/5
                      ~
                                        -A
                                                             i
                                        <H
          J           C
                                        ^_
         <            >
                                        O.
         u                                   ^
                          •1
                                   Ji
                                             <j



                      C
                                   \&    o
                                             ^5 ^
                                   a-   v-
                                                 <
                                                 Q


                                    C    O

                                                     o   r   t
                                    h 1          a



                                                             I
                                                             V-




   r3

          0
  fr


                               w
   <
          I
         to
                      •0


  "2
        in/

 *u.
^ . ^ r3